Per Curiam:
The order appealed from should be modified so that the second clause of said order should read: “ Ordered that the cause retain its place upon general calendar Ho. 1 for the trial of issues of fact according to its old date of issue and without the necessity of a new note of issue.” As so modified the order should be affirmed, with ten dollars costs and disbursements to the respondent. Present —Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to the respondent. Settle order on notice.